13‐2876‐cr 
United States v. Gilmartin 
                                                  
                                        UNITED STATES COURT OF APPEALS 
                                             FOR THE SECOND CIRCUIT 
 
                                                    SUMMARY ORDER 
                                                                              
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 22nd day of March, two thousand seventeen. 
                     
PRESENT:  DENNY CHIN, 
                    RAYMOND J. LOHIER, JR.,  
                                         Circuit Judges, 
                    COLLEEN McMAHON, 
                                         Chief District Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA,  
                                         Appellee, 
                                                                                         13‐2876‐cr 
                                         v.                              
                     
DAVID GILMARTIN, 
                                         Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
 
FOR DEFENDANT‐APPELLANT:                                      David Gilmartin, pro se, Atwater, California. 
 

                                                 
            * Chief Judge Colleen McMahon, of the United States District Court for the 
Southern District of New York, sitting by designation. 
FOR APPELLEE:                               Stanley J. Okula, Jr., Nanette L. Davis, Special 
                                            Assistant United States Attorneys, Karl 
                                            Metzner, Assistant United States Attorney, for 
                                            Joon H. Kim, Acting United States Attorney for 
                                            the Southern District of New York, New York, 
                                            New York. 
               
              Appeal from the United States District Court for the Southern District of 

New York (Cedarbaum, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Defendant‐appellant David Gilmartin was convicted after a jury trial of 

corruptly endeavoring to impede the due administration of the Internal Revenue Laws, 

in violation of 26 U.S.C. § 7212(a); tax evasion, in violation of 26 U.S.C. § 7201; failure to 

file an income tax return, in violation of 26 U.S.C. § 7203; failure to pay taxes to the 

Internal Revenue Service (ʺIRSʺ), in violation of 26 U.S.C. § 7203; and mail fraud, in 

violation of 18 U.S.C. § 1341.  

              At trial, represented by counsel, Gilmartin conceded that he had not filed 

tax returns or paid taxes.  He argued instead that he did not possess the requisite 

criminal intent for conviction because he held a good‐faith belief that the IRS was not 

authorized to hold him liable for unpaid taxes.  The district court excluded 

documentary evidence that he offered to support his beliefs ‐‐ written works that 

challenged the validity of the tax laws, excerpts of the Internal Revenue Code, and 

instructions published by the IRS ‐‐ concluding that the evidence would likely confuse 



                                               2 
the jury, but permitted Gilmartin to testify about the documents.  After the parties 

rested, the court instructed the jury that it had to unanimously agree on the specific 

factual allegations that established the counts of obstruction, tax evasion, and mail 

fraud.  At sentencing, the court determined that Gilmartin was subject to a two‐level 

enhancement for obstruction of justice because he had provided false testimony, but it 

ultimately imposed a below‐Guidelines sentence of 48 monthsʹ imprisonment.   

              On appeal, Gilmartin, pro se, challenges (1) the district courtʹs evidentiary 

ruling; (2) the sufficiency of the evidence of willfulness; (3) whether the jury 

unanimously agreed on the specific factual allegations that established the counts of 

obstruction, tax evasion, and mail fraud; (4) the lawfulness of his conviction because he 

is not liable for taxes; and (5) the timeliness of the mail fraud charge.  In an earlier brief 

filed by counsel, before Gilmartin was permitted to proceed pro se, he also challenged 

the propriety of the two‐level obstruction of justice enhancement.    

       I.     Exclusion of documentary evidence 

              We review evidentiary rulings for abuse of discretion, reversing only for 

manifest error.  United States v. Miller, 626 F.3d 682, 688 (2d Cir. 2010).  Under Federal 

Rule of Evidence 403, a district court ʺmay exclude relevant evidence if its probative 

value is substantially outweighed by a danger of one or more of the following: unfair 

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or 

needlessly presenting cumulative evidence.ʺ  Fed. R. Evid. 403.  The district court did 

not abuse its discretion in excluding Gilmartinʹs documentary evidence, which included 

                                               3 
argumentary materials regarding the ʺvoluntary natureʺ of filing tax returns and 

excerpts from the Internal Revenue Code, as it had the potential to confuse the jury.  See 

United States v. Kraeger, 711 F.2d 6, 7‐8 (2d Cir. 1983) (per curiam); see also United States v. 

Payne, 978 F.2d 1177, 1182 (10th Cir. 1992).  Furthermore, although the documents were 

excluded, the district court permitted Gilmartin to testify about the documents and the 

basis of his understanding of the tax laws.  We agree that the probative value of the 

evidence did not substantially outweigh the danger of unfair prejudice or confusion.   

            II.         Sufficiency of the Evidence 

                        Gilmartin argues that the evidence was insufficient to establish the 

requisite criminal intent for his convictions.1  ʺIt is well‐established that a defendant 

challenging the sufficiency of the evidence bears a heavy burden.ʺ  United States v. 

Aguiar, 737 F.3d 251, 264 (2d Cir. 2013) (internal quotation marks and citation omitted).  

When considering a sufficiency challenge, ʺwe view the evidence in the light most 

favorable to the government, drawing all inferences in the governmentʹs favor and 

deferring to the juryʹs assessments of the witnessesʹ credibility.ʺ  Id.  A jury verdict must 

stand as long as ʺany rational trier of fact could have found the essential elements of the 

                                                 
            1   For Counts Two, Three, and Four, tax evasion, failure to file a tax return, and 
failure to pay taxes, the government was required to prove willfulness.  See United States v. 
Josephberg, 562 F.3d 478, 488 (2d Cir. 2009) (tax evasion); United States v. Hassebrock, 663 F.3d 906, 
919 (7th Cir. 2011) (failure to file); United States v. McGill, 964 F.2d 222, 239‐40 (3d Cir. 1992) 
(failure to pay).  For Count One, IRS obstruction, the government had to show that Gilmartin 
acted ʺcorruptly,ʺ or with ʺthe intent to secure an unlawful advantage or benefitʺ for himself or 
another.  United States v. Marinello, 839 F.3d 209, 218 (2d Cir. 2016) (quoting United States v. 
Parse, 789 F.3d 83, 121 (2d Cir. 2015)).  For Count Five, mail fraud, the government had to prove 
Gilmartinʹs specific intent to defraud the United States of federal taxes.  See United States v. 
Parse, 789 F.3d 83, 121 (2d Cir. 2015). 
                                                       4 
crime beyond a reasonable doubt.ʺ  Id. (quoting Jackson v. Virginia, 443 U.S. 307, 319 

(1979)).  

              In the tax fraud context, willfulness is established when the government 

shows (1) ʺthe law imposed a duty on the defendantʺ; (2) ʺthe defendant knew of [that] 

dutyʺ; and (3) ʺ[the defendant] voluntarily and intentionally violated that duty.ʺ  United 

States v. Klausner, 80 F.3d 55, 62‐63 (2d Cir. 1996) (quoting Cheek v. United States, 498 U.S. 

192, 201 (1991)).  Willfulness may be established by circumstantial evidence.  Id. at 62‐

63.  We have previously determined that certain facts can support an inference that a 

defendant willfully violated his duty to obey tax laws, including the defendantʹs prior 

taxpaying record, United States v. Bok, 156 F.3d 157, 165 (2d Cir. 1998); educational 

background, United States v. MacKenzie, 777 F.2d 811, 818 (2d Cir. 1985); and knowledge 

of previous court rulings against the defendant or others who relied on the defendantʹs 

theory of tax law, United States v. Schiff, 801 F.2d 108, 112 (2d Cir. 1986); United States v. 

Ebner, 782 F.2d 1120, 1126 (2d Cir. 1986) (defendantsʹ continued claim of tax‐exempt 

status after court issued judgment against them ʺwas strong proof to rebut [the] 

contention that they did not knowingly do anything illegalʺ). 

              The government presented compelling evidence to establish Gilmartinʹs 

intent to violate the Tax Code, secure an unlawful advantage for himself, and deprive 

the IRS of taxes owed.  The record is replete with evidence of Gilmartinʹs advanced 

education level, history of filing valid tax returns, and knowledge of case law that 

rejected his theory of tax liability.  In particular, Gilmartin refused to file returns after a 

                                               5 
New York State appellate court rejected his arguments and dismissed his appeal, which 

belies the contention that he did not knowingly violate the law.  Ebner, 782 F.2d at 1126.  

Thus, the government provided sufficient evidence for a rational jury to conclude that 

Gilmartin acted with the requisite intent.  

               Finally, Gilmartin may not rely on his purportedly good‐faith belief that 

he was not required to pay taxes, as such a defense ʺencompasses misunderstanding of 

the law, not disagreement with the law.ʺ  Schiff, 801 F.2d at 112.  Claims regarding the 

constitutionality of the Tax Code that ʺdo not arise from innocent mistakes caused by 

the complexity of the [code]ʺ are wholly different, do not negate willfulness, and do not 

provide a defense to criminal prosecution.  Cheek, 498 U.S. at 205‐06.   

       III.    Unanimity of Jury Findings 

               Gilmartin also challenges his conviction on the ground that the district 

court did not require a special verdict form and, therefore, there is no proof that the jury 

unanimously agreed on the specific allegations that established the counts of 

obstruction, tax evasion, and mail fraud.  We review this argument for plain error as it 

was not raised below and find no such error here.  United States v. Kozeny, 667 F.3d 122, 

131 (2d Cir. 2011).  Gilmartinʹs argument fails because the district court instructed the 

jury that it had to unanimously agree on the specific allegations of the counts in 

question, and a jury is assumed to have followed the instructions given to it by the 

court.  United States v. Jass, 569 F.3d 47, 55 (2d Cir. 2009).         




                                                  6 
        IV.    Tax Protestor Arguments 

               Gilmartinʹs argument that that his conviction should be overturned 

because he was not liable for taxes is also unavailing.  We have consistently rejected 

these arguments, and they do not provide a basis for Gilmartin to challenge his 

conviction.  See, e.g., Ficalora v. C.I.R., 751 F.2d 85, 87‐88 (2d Cir. 1984).     

        V.     Timeliness of Mail Fraud Charge 

               Gilmartin asserts on appeal that he was charged with mail fraud more 

than five years after his last allegedly fraudulent mailing.  Gilmartin did not raise this 

defense before the district court, thereby waiving his right to assert it on appeal.  See 

United States v. Walsh, 700 F.2d 846, 855‐56 (2d Cir. 1983).   

        VI.    Sentencing Enhancement 

               We review a sentencing courtʹs application of the Sentencing Guidelines 

de novo and its underlying factual findings with respect to sentencing for clear error.  

United States v. Cossey, 632 F.3d 82, 86 (2d Cir. 2011).  A defendant is subject to the two‐

level enhancement if he ʺwillfully obstructed or impeded, or attempted to obstruct or 

impede, the administration of justice.ʺ  U.S.S.G. § 3C1.1.  The enhancement is 

appropriate when a defendant gives ʺfalse testimony concerning a material matter with 

the willful intent to provide false testimony.ʺ  United States v. Dunnigan, 507 U.S. 87, 94 

(1993).   

               Although Gilmartin, through his prior counsel, characterizes his 

testimony as merely a frivolous legal position, Gilmartinʹs education, continued failure 

                                                  7 
to pay taxes despite repeated notice from the IRS regarding his obligations, and 

knowledge of legal precedent rejecting his theories undermine his testimony that he 

believed in good faith that he had no obligation to pay taxes.  Accordingly, the district 

courtʹs finding that Gilmartin gave false testimony regarding his understanding of his 

obligation to pay taxes was not clearly erroneous.  

              We have considered all of Gilmartinʹs remaining arguments and find them 

to be without merit.  Accordingly, for the reasons stated above, we AFFIRM the 

judgment of conviction. 

                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 
 




                                             8